—In an action to recover damages for personal injuries, the defendants appeal from an order of *477the Supreme Court, Nassau County (DiNoto, J.), dated November 12, 1997, which denied their motion for summary dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
In support of their motion for summary judgment, the defendants submitted evidence in admissible form that the plaintiffs claimed injury of a disc bulge, which may constitute a serious injury within the meaning of Insurance Law § 5102 (d) (see, Flanagan v Hoeg, 212 AD2d 756), was not caused by the subject motor vehicle accident. After the defendants’ showing, it was incumbent on the plaintiff to raise an issue of fact. The plaintiffs submissions failed to demonstrate that the subject motor vehicle accident was a proximate cause of the claimed disc injury. The defendants were therefore entitled to summary judgment dismissing the complaint (see, Cacaccio v Martin, 235 AD2d 384; Waaland v Weiss, 228 AD2d 435). Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.